DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed October 21, 2020 have been entered. Claims 2-6, 10-12, 20-31 remain pending with claims 12, 20, and 30-31 being withdrawn.
	Applicant’s amendments to the drawings replacing “needle guidance device” with “instrument guidance device” for element 120 in fig. 4 have overcome the drawing objection raised in the most recent office action.
	Applicant’s amendments to claim 3 eliminating “can” and claim 7 being canceled have overcome the indefiniteness rejections under 35 USC 112(b). However, the indefiniteness rejection under 35 USC 112(b) for claim 4 remains as “can” has not be eliminated from the claim.
	Applicant’s amendments to the claims are believed to introduce new matter as described below with rejections under 35 USC 112(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking element” in claim 5;
“deforming element” in claim 6;
“spatial characteristic element” in claim 29;
 “tracking components” in claim 29.


The “deforming element” recited in claim 6 does appear to have sufficient structure as it is believed to correspond to the single instrument insert that when twisted, changes the size of a second aperture created between the instrument insert and the instrument guide device 125, which can allow for different instrument sizes and/or gauges to be used as described in paragraph [0036].
The “spatial characteristic element” recited in claim 29 does appear to have sufficient structure as it is believed to correspond to the magnet on instrument guide device 125 described in paragraphs [0033], [0037], and [0044].
The “tracking components” recited in claim 29 does appear to have sufficient structure as it is believed to correspond to the first sensor 123A, ultrasound processor 124B, and transceiver 124A of fig. 2A and the tracking of the magnet by these components is described in [0037].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 10-11, 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2, 4, 23-27, and 29 all recite an “insertion vector”. The specification does not disclose any vector, let alone an “insertion vector” and therefore as the claims are more specific 
Claim 22 recites “wherein the first processor is configured to determine one or both of: whether the instrument guide is attached to the interfacing bracket; and whether the probe of the imaging system is attached to the interfacing bracket”. The specification discloses “the ultrasound processor 124B can generate position data (e.g., angle and positioning values), which can be in relation to the surface of the ultrasound probe 121. More specifically, the first sensor 123A can send a voltage within a range (e.g., 0-3.3 volts) corresponding to the angle of the magnet to the ultrasound processor 124B. The ultrasound processor 124B can convert this voltage to an integer within a range (e.g., 0-1023 for a 10-bit analog-to-digital conversion)” [0037]. However, does not disclose that the processor is able to determine whether the instrument guide is attached to the interfacing bracket; and whether the probe of the imaging system is attached to the interfacing bracket. Therefore, as the claims are more specific than was originally disclosed, applicant has not demonstrated support for this feature at of the time the application was filed and it introduces new matter.
Claim 24 recites “the tracking system is further configured to track at least one spatial characteristic of the instrument”. The specification discloses “first sensor 123A can wirelessly track the magnet, using for example magnetoresistive properties that rely on the magnetic field, to determine an orientation (e.g., angle) and/or position of the instrument guide device 125” [0037] and “the instrument guidance device 120, using the first sensor 123A, can determine an angle of the instrument guide device 125 by tracking a magnet that is included within the instrument guide device 125” [0044]. However, does not disclose tracking of at least one spatial characteristic of the instrument. Therefore, as the claims are more specific than was originally 
Claim 25 recites “the at least one spatial characteristic of the instrument is selected from the group consisting of a total length of the instrument, a length of the insertable portion of the instrument, a speed of instrument insertion into and out of the object, a position of a tip of the insertable portion of the instrument relative to the instrument guide, and a three-dimensional orientation of the insertable portion of the instrument relative to the instrument guide”. The specification discloses “first sensor 123A can wirelessly track the magnet, using for example magnetoresistive properties that rely on the magnetic field, to determine an orientation (e.g., angle) and/or position of the instrument guide device 125” [0037] and “the instrument guidance device 120, using the first sensor 123A, can determine an angle of the instrument guide device 125 by tracking a magnet that is included within the instrument guide device 125” [0044]. However, does not disclose tracking of at least one spatial characteristic of the instrument nor that the spatial characteristic would be selected from a group consisting of a total length of the instrument, a length of the insertable portion of the instrument, a speed of instrument insertion into and out of the object, a position of a tip of the insertable portion of the instrument relative to the instrument guide, and a three-dimensional orientation of the insertable portion of the instrument relative to the instrument guide. Therefore, as the claims are more specific than was originally disclosed, applicant has not demonstrated support for this feature at of the time the application was filed and it introduces new matter.
Claim 29 recites “wherein in the disengagement configuration, the surfaces of the instrument guide insert and the instrument guide base form a cavity to an outer surface of the instrument guide, configured to facilitate movement of the instrument in a direction thereby allowing removal of the instrument guide from the instrument inserted therethrough and into the object” (emphasis added). While the specification describes “a first instrument is removably attachable to the instrument guide when the first instrument is inserted within a second aperture perpendicular to the instrument guide's axis of rotation” [0013] and the specifics of the rotation configuration in [0041], the specification does not specifically say that this configuration allows for removal of the instrument guide from the instrument inserted therethrough and into the object. Therefore, as the claims are more specific than was originally disclosed, applicant has not demonstrated support for this feature at of the time the application was filed and it introduces new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is recited that “the instrument guide insert can be rotated to select”. This is indefinite as it is unclear where the instrument guide insert is rotated due to the “can” language used, or simply is capable of being rotated.
at least one spatial characteristic of the insertion vector is selected from the group consisting of a position of the insertion vector, an orientation of the insertion vector, a cross-sectional geometry of the insertion vector, and a length of the insertion vector; and wherein at least one spatial characteristic of the instrument is selected from the group consisting of a total length of the instrument, a length of the insertable portion of the instrument, a speed of instrument insertion into and out of the object, a position of a tip of the insertable portion of the instrument relative to the instrument guide, and a three-dimensional orientation of the insertable portion of the instrument relative to the instrument guide”. This claim language is indefinite as it is unclear whether the tracking system is configured to receive input from a user regarding which spatial characteristic of the insertion vector and which spatial characteristic of the instrument when presented with the above groups, or if the claimed language was intended to mean that the spatial characteristic of the insertion vector and spatial characteristic of the instrument correspond to at least one of the quantities listed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2006/0129046) (hereinafter “Stevens”) in view of Arai et al. (US 2017/0196535) (hereinafter “Arai”).

an instrument guide insert (fig. 14, element 8 (also shown in figs. 1 and 6-8); and 
an instrument guide base (fig. 10, element 6 is a base for the instrument which is attached to adapter 10 [0023]) comprising: 
a well (fig. 2, element 20 “groove” [0024]-[0025] in the base 6) having a cylindrical axis (cylindrical axis is clearly seen in fig. 2, wherein “groove 20 is U- or V-shaped and curved to accommodate different size needles as explained below” [0024], wherein the needle is cylindrical); and 
one or more protrusions (fig. 10, element 6 has protrusions for coupling to the adapter 10 [0023], more specifically for coupling to the connections 40 [0028]-[0029]); 
wherein the instrument guide insert (fig. 14, element 8) is sized to fit within the well of the instrument guide base (“retainer 8 has a groove 26 which cooperates with the groove 20 in the needle guide 6 to form the needle channel” [0025]); 
wherein the instrument guide insert (fig. 14, element 8) is further sized to accommodate the instrument (fig. 14, element 5 “needle” [0025]-[0026]) having a first instrument size (“needle size” [0025]) in an instrument channel through the instrument guide (needle channel 28 inside retainer 8 and needle guide 6, fig. 1 [0022], [0024], and [0026]), the instrument channel defining the insertion vector (vector is formed by needle channel 28, and the vector is the direction that the needle 5 is inserted), the instrument channel (fig. 1, element 28) created between the instrument guide insert (fig. 1, element 8) and the instrument guide base (fig. 1, element 6) (as seen in fig. 1 and described in [0022], [0024], and [0026]).  

Regarding claim 4, Stevens further discloses that the instrument guide (fig. 14, elements 6 and 8) further comprises: 
an instrument guide insert (fig. 14, element 8 (also shown in figs. 1 and 6-8)); and 
an instrument guide base (fig. 10, element 6 is a base for the instrument which is attached to adapter 10 [0023]) comprising: 
a well (fig. 2, element 20 “groove” [0024]-[0025] in the base 6) having a cylindrical axis (cylindrical axis is clearly seen in fig. 2, wherein “groove 20 is U- or V-shaped and curved to accommodate different size needles as explained below” [0024], wherein the needle is cylindrical); and 
one or more protrusions (fig. 10, element 6 has protrusions for coupling to the adapter 10 [0023], more specifically for coupling to the connections 40 [0028]-[0029]); and 

wherein the instrument guide mount (fig. 10, element 10) is removably attachable to the instrument guide base (fig. 10, element 6) (“FIG. 10 shows the adapter and needle guide prior to attachment to the ultrasound device” [0017] and “FIG. 11 shows the adapter attached to the ultrasound device and the needle guide attached to the adapter” [0018] where the appropriate needle guide 6 is selected and then attached to the adapter and the adapter may be reusable or disposable [0028]-[0029]) when at least a first protrusion of the one or more protrusions of the instrument guide base (seen in fig. 10, the needle guide 6 has one or more protrusions) engages with at least a first opening of the openings of the instrument guide mount (as seen in fig. 11, the needle guide 6 protrusions are engaged with at least a first opening on the openings of the mount 10 on connections 40; “adapter 10 has up to four connections 40 which are each designed to receive the needle guide 6” [0029]); 
wherein the instrument guide insert (fig. 1, element 8) has a plurality of faces (as seen in fig. 6, there are multiple faces for element 8, with at least an outside face and inside face); 
wherein when the instrument guide insert (fig. 1, element 8) is rotated, at least a portion of the plurality of faces of the instrument guide insert (the inside face with groove 26 seen in fig. 7) and one or more surfaces of the instrument guide base (fig. 7, element 6’s inner surface with groove 20) form an instrument channel (needle 28 channel, figs. 1 and 8) through the instrument guide (figs. 1 and 8, elements 6 and 8) (“When the user determines the appropriate needle size for the procedure, the corresponding retainer 8 is selected and coupled to the needle guide 6 to 
wherein at least a portion of the plurality of faces of the instrument guide insert (fig. 1, element 8) each correspond to a different instrument size (the inside face of retainer 8 with groove 26 corresponds to different instrument sizes [0025]), such that the instrument guide insert (fig. 1, element 8) can be rotated to select from a set of instrument channels each having different sizes depending on a desired instrument size (“a number of different retainers 8 with each retainer 8 corresponding to a different needle size. When the user determines the appropriate needle size for the procedure, the corresponding retainer 8 is selected and coupled to the needle guide 6 to form the appropriate size needle channel 28” [0025] and “The retainer 8 is pivoted into a snap fit engagement with the needle guide 6 as shown in FIG.7. The retainer 8 is pivoted into a snap fit engagement with the needle guide 6 as shown in FIG. 7” [0026]).  
Regarding claim 10, Stevens further discloses that the instrument guide (fig. 1, elements 6 and 8) further comprises a lock (snap fit connection between retainer 8 and needle guide 6 that is released with release tab [0026]) configured to allow and prevent adjustment of the instrument guide base (“retainer 8 is pivoted into a snap fit engagement with the needle guide 6 as shown in 
Regarding claim 21, Stevens further discloses that the instrument guide further comprises an instrument guide mount (fig. 10, element 10 “adapter”; “needle guide 6 may be attached to the adapter 10” [0023]); 
wherein the instrument guide mount comprises openings located at one or more side surfaces (fig. 10, openings in element 40 which are on the side of the adapter 10 which is “used to couple with same needle guide 6” [0028]-[0029]); and 
wherein the instrument guide mount (fig. 10, element 10) is removably attachable to the instrument guide base (fig. 10, element 6) (“FIG. 10 shows the adapter and needle guide prior to attachment to the ultrasound device” [0017] and “FIG. 11 shows the adapter attached to the ultrasound device and the needle guide attached to the adapter” [0018] where the appropriate needle guide 6 is selected and then attached to the adapter and the adapter may be reusable or disposable [0028]-[0029]) when at least a first protrusion of the one or more protrusions of the instrument guide base (seen in fig. 10, the needle guide 6 has one or more protrusions) engages with at least a first opening of the instrument guide mount (as seen in fig. 11, the needle guide 6 protrusions are engaged with at least a first opening on the openings of the mount 10 on connections 40; “adapter 10 has up to four connections 40 which are each designed to receive the needle guide 6” [0029]).  
Regarding claim 23, Stevens discloses an instrument guidance device (fig. 14) or comprising: 
an instrument guide (fig. 14, collectively elements 6 “needle guide” and 8 “retainer” [0022]); and 

define an insertion vector therethrough (vector is formed by needle channel 28 inside retainer 8 and needle guide 6, fig. 1 [0022], [0024], and [0026], which is a vector by which the needle 5 is inserted), along which an insertable portion of an instrument is configured to be removably inserted into an object (“needle (not shown) is held in a needle channel 28 formed between the needle guide 6 and the retainer 8” [0022] and “groove 20 also permits direct placement or removal of the needle 5” [0025], wherein the groove 20 of needle guide 6 forms part of the needle channel [0025]); 
wherein the instrument guide is free of tracking components of the tracking system (elements 6 and 8 do not have tracking elements [0022]).
Stevens does not disclose an instrument guide comprising a spatial characteristic element; and 
a tracking system comprising tracking components; wherein the instrument guide is configured to:
be removable from the instrument while the insertable portion of the instrument is in the object;
 wherein the spatial characteristic element has a fixed alignment relative to the insertion vector; and 
wherein the tracking system is configured to track at least one spatial characteristic of the insertion vector of the instrument guide.  
However, Arai, also in the field of ultrasound needle guidance, does teach an instrument guide (puncture adapter 16, fig. 1 [0054]) comprising a spatial characteristic element (“puncture 

Regarding claim 24, Stevens does not disclose the tracking system is further configured to track at least one spatial characteristic of the instrument when at least a portion of the instrument is in proximity to at least a portion of the insertion vector.  
However, Arai does teach the tracking system (locating system 28, fig. 1 [0055] comprised of the magnetic sensor 22, the magnetic field generator 24, and the position calculator 26 [0055]) is further configured to track at least one spatial characteristic of the instrument when at least a portion of the instrument is in proximity to at least a portion of the insertion vector (“In a process of insertion of two or more puncture needles, when the insertion of each puncture needle is completed, the insertion history register 50 registers in the memory the insertion path or position information of each puncture needle as an insertion actual record (insertion history). For example, when it is determined that the insertion of a puncture needle is completed, the prospective insertion path at that time is registered as an existing insertion path” [0067], wherein the prospective insertion path is calculated by “prospective insertion path calculator 54 [which] is a module which calculates an insertion path 20 of the puncture needle 18 which is to be guided by the puncture adapter 16 (in other words, the prospective insertion path) based on the position information output from the position calculator 26” [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to tracking at least one spatial characteristic of the instrument in order to ensure that the needle or other instrument will be inserted into the target region [0054].

However, Arai does teach at least one spatial characteristic of the insertion vector is selected from the group consisting of a position of the insertion vector, an orientation of the insertion vector, a cross-sectional geometry of the insertion vector, and a length of the insertion vector (“prospective insertion path calculator 54 [which] is a module which calculates an insertion path 20 of the puncture needle 18 which is to be guided by the puncture adapter 16 (in other words, the prospective insertion path) based on the position information output from the position calculator 26” [0068], which would include both the position and orientation of the path, as best understood with the indefiniteness rejection under 35 USC 112(b)); and wherein at least one spatial characteristic of the instrument is selected from the group consisting of a total length of the instrument, a length of the insertable portion of the instrument, a speed of instrument insertion into and out of the object, a position of a tip of the insertable portion of the instrument relative to the instrument guide, and a three-dimensional orientation of the insertable portion of the instrument relative to the instrument guide (“In a process of insertion of two or more puncture needles, when the insertion of each puncture needle is completed, the insertion history register 50 registers in the memory the insertion path or position information of each puncture 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the spatial characteristic of the insertion vector is selected from the group consisting of a position of the insertion vector and an orientation of the insertion vector, and the spatial characteristic of the instrument is selected from the group consisting of a three-dimensional orientation of the insertable portion of the instrument relative to the instrument guide in order to ensure that the needle or other instrument will be inserted into the target region via use of a path [0054].

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Arai, as applied to claim 2, in further view of Bunce et al. (US 2007/0049822) (hereinafter “Bunce”).
Regarding claim 11, Stevens further discloses a bracket (fig. 10, element 10 “adapter”; “the adapter 10 which is coupled to an ultrasound device 3A” [0028]) configured to: 
releasably secure a probe of an imaging system (“adapter 10 is used to couple the same needle guide 6 to a different ultrasound device 3A” [0028]; not attached configuration is seen in fig. 10 and the attached configuration is seen in fig. 11); and 

Stevens does not disclose a first tracking component of the tracking system, the first tracking component comprising a first spatial characteristic sensor.
However, Arai does teach a first tracking component (fig. 1, element 22 “magnetic sensor 22” which is part of “locating system 28” [0055]) of the tracking system, the first tracking component comprising a first spatial characteristic sensor (“magnetic sensor 22 senses the position and the orientation of the probe 10 in a three-dimensional space” [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a first tracking component with a first spatial characteristic sensor in order to ensure to calculate the position information indicating the position and the orientation of the probe 10 based on output signals from the a first spatial characteristic sensor (element 22) [0055].
Modified Stevens does not disclose an interfacing bracket configured to house at least a first tracking component of the tracking system.
However, Bunce, also in the field of ultrasound needle guidance, does teach an interfacing bracket (figs. 1A-1B, element 110; [0024] and “medical device guide bracket” [0037]) configured to: house at least a first tracking component of the tracking system (figs. 1A-1B, element 115; “RFID tag within the medical device guide bracket” [0037] and “information 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a first tracking component housed in the interfacing bracket in order to provide feedback with respect to the proper placement of medical device guide bracket 110.
	Regarding claim 22, Stevens does not disclose the tracking system comprises a second tracking component; wherein the second tracking component comprises a first processor.
	However, Arai does teach the tracking system (fig. 1, element 28; “locating system 28” [0055]) comprises a second tracking component (“locating system 28 is formed by the magnetic sensor 22, the magnetic field generator 24, and the position calculator 26” [0055], wherein the magnetic sensor 22 corresponds to the first tracking component and the position calculator 26 corresponds to the second tracking component); wherein the second tracking component comprises a first processor (“position calculator 26 calculates the position information indicating the position and the orientation of the probe 10 based on output signals from the magnetic sensor 22. The position calculator 26 also functions as a controller of the magnetic field generator 24” [0055] and “Each unit (each block) shown in FIG. 1 is basically configured by one or more processors” [0066], wherein the position calculator 26 is a block in fig. 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the tracking system comprising a second tracking component comprising a first processor in order to calculate the position and orientation of the probe [0055].

	However, Bunce does teach the first processor (“RFID sensor” with function of “reading data” from the RFID tag in the bracket” [0037]) is configured to determine one or both of: whether the instrument guide is attached to the interfacing bracket; and whether the probe of the imaging system is attached to the interfacing bracket (“an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly. When in close proximity to the RFID sensor, the RFID tag may be powered and data read therefrom. Information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information” [0037]); and wherein the first spatial characteristic sensor (“RFID tag” [0037]) is configured to: provide power to the tracking system when the instrument guide is attached to the interfacing bracket (“When in close proximity to the RFID sensor, the RFID tag may be powered ... Information provided by the RFID tag may indicate the medical device guide bracket configuration” [0037], wherein the “RFID sensor [is] disposed within the assembly” [0037]); and disengage power to the tracking system when the instrument guide is detached from the interfacing bracket (as power is provided when the RFID sensor and RFID tag are in close proximity as described in [0037], this would mean power is not being applied until the RFID sensor and RFID tag are in close proximity). 
.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Arai, as applied to claim 23, in further view of Bunce et al. (US 2007/0049822) (hereinafter “Bunce”) and Burnside et al. (US 2011/0282188) (hereinafter “Burnside”), as evidenced by “What is RFID?”.
Regarding claim 26, Stevens does not disclose the tracking components of the tracking system comprise: a first spatial characteristic sensor; a first processor; wherein the first spatial characteristic sensor is distal the instrument guide and configured to: produce data representative of at least one of the spatial characteristics of the insertion vector of the instrument guide; wherein the first processor is configured to: receive the data from the first spatial characteristic sensor; and process the received data.
However, Arai does teach the tracking components of the tracking system comprise (fig. 1, element 28; “locating system 28” [0055]) comprise: a first spatial characteristic sensor (“locating system 28 is formed by the magnetic sensor 22” [0055]); a first processor (“locating system 28 is formed by… the position calculator 26” [0055]; “position calculator 26 calculates the position information indicating the position and the orientation of the probe 10 based on output signals from the magnetic sensor 22. The position calculator 26 also functions as a controller of the magnetic field generator 24” [0055] and “Each unit (each block) shown in FIG. 1 is basically configured by one or more processors” [0066], wherein the position calculator 26 is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a tracking system in order to ensure that the needle or other instrument will be inserted into the target region [0054].
Modified Stevens does not disclose that the tracking system comprises a first transceiver; and wherein the first transceiver is configured to: receive the processed data from the first processor; and wirelessly transmit the processed data.  
However, Bunce, also in the field of ultrasound needle guidance, does teach a first transceiver (figs. 1A-1B, element 115; “RFID tag within the medical device guide bracket” [0037] and “information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information” [0037]. Further, as evidenced by “What is RFID?”, RFID component on tags have “an antenna to receive and transmit a signal”); and wherein the first transceiver is configured to: receive the processed data from the first processor (as evidenced by “What is RFID?”, RFID component on tags have “an antenna to receive and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a first transceiver in order to more easily transmit information without the need of cables.
Modified Stevens does not disclose that the first spatial characteristic sensor is configured to: collect data representative of the spatial characteristic element.
However, Burnside, also in the field of ultrasound needle guidance, does teach the first spatial characteristic sensor (fig. 29, sensor 1294 [0152]) is configured to: collect data representative of the spatial characteristic element fig. 29, EM coil 1290 [0152]) (“sensor 1294 suitable for detecting EM signals emitted by the EM coil 1290 “ [0152] and “the sensor 1294 is a three-axis sensor for detecting corresponding orthogonal components of the EM signal” [0152]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first spatial characteristic sensor configured to collect data representative of the spatial characteristic element in order to determine the position of the needle via a reliable process like EM signal triangulation [0152].
Regarding claim 27, Stevens does not disclose wherein at least one spatial characteristic of the insertion vector is determined by one or more of magnitude and orientation of the magnetic field.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a sensor collecting magnetic field data and at least one spatial characteristic of the insertion vector is determined by one or more of magnitude and orientation of the magnetic field in order to ensure that the needle or other instrument will be inserted into the target region via use of a path [0054].
Modified Stevens does not disclose the spatial characteristic element comprises a magnet; and wherein the first spatial characteristic sensor collects data representative of a magnetic field of the magnet. 
However, Burnside does teach the spatial characteristic element comprises a magnet (fig. 29, EM coil 1290 [0152]); and wherein the first spatial characteristic sensor (fig. 29, sensor 1294 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first spatial characteristic sensor configured to collect data representative of the spatial characteristic element magnet in order to determine the position of the needle via a reliable process like EM signal triangulation [0152].
Regarding claim 28, Stevens further discloses a bracket (fig. 10, element 10 “adapter”; “the adapter 10 which is coupled to an ultrasound device 3A” [0028]); 
wherein the bracket is configured to: 
releasably secure a probe of an imaging system (“adapter 10 is used to couple the same needle guide 6 to a different ultrasound device 3A” [0028]; not attached configuration is seen in fig. 10 and the attached configuration is seen in fig. 11); and 
releasably secure the disposable instrument guide (“FIG. 10 shows the adapter and needle guide prior to attachment to the ultrasound device” [0017] and “FIG. 11 shows the adapter attached to the ultrasound device and the needle guide attached to the adapter” [0018] where the appropriate needle guide 6 is selected and then attached to the adapter and the adapter may be reusable or disposable [0028]-[0029]).  
Stevens does not specifically disclose that the instrument guide is disposable. However, Stevens does teach that the adapter 10 to which the instrument guide 8 is attached to “may be disposable” [0028] and that kits incorporate different size instrument guides 8 to interchange for different needle sizes [0025]-[0026]. It would have been obvious to one of ordinary skill in the art to make the instrument guide disposable as other elements of the needle guidance device are 
	Modified Stevens does not disclose an interfacing bracket; and wherein the interfacing bracket comprises the first spatial characteristic sensor, the first processor, and the first transceiver.
However, Bunce, also in the field of ultrasound needle guidance, does teach an interfacing bracket (figs. 1A-1B, element 110; [0024] and “medical device guide bracket” [0037]); and wherein the interfacing bracket comprises the first spatial characteristic sensor (figs. 1A-1B, element 115; “RFID tag within the medical device guide bracket” [0037] and “information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information” [0037]), the first processor (as evidenced by “What is RFID?”, RFID component on tags have “a microchip that stores and processes information”), and the first transceiver (as evidenced by “What is RFID?”, RFID component on tags have “an antenna to receive and transmit a signal”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an interfacing bracket with the first spatial characteristic sensor, the first processor, and the first transceiver in order to wirelessly transmit the medical device guide bracket configuration or other useful information [0037].

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2006/0129046) (hereinafter “Stevens”) in view of Arai et al. (US 2017/0196535) (hereinafter “Arai”) and Bunce et al. (US 2007/0049822) (hereinafter “Bunce”).
Regarding claim 29, Stevens further discloses an instrument guidance device (fig. 14) comprising: 

 an instrument guide (fig. 1, collectively elements 6 “needle guide” and 8 “retainer” [0022]) configured to be releasably secured to the bracket (“FIG. 10 shows the adapter and needle guide prior to attachment to the ultrasound device” [0017] and “FIG. 11 shows the adapter attached to the ultrasound device and the needle guide attached to the adapter” [0018] where the appropriate needle guide 6 is selected and then attached to the adapter and the adapter may be reusable or disposable [0028]-[0029]); and 
wherein the instrument guide (fig.14, elements 6 and 8) comprises: 
an instrument guide insert (fig. 14, element 8 (also shown in figs. 1 and 6-8)); and
an instrument guide base (fig. 10, element 6 is a base for the instrument which is attached to adapter 10 [0023]); 
wherein surfaces of the instrument guide insert (fig. 1, element 8) and the instrument guide base (fig. 1, element 6) cooperate to form two or more different configurations (fig. 7 is the first configuration with the insert being pivoted into snap engagement with the base [0026]; fig. 8 is the second configuration with the insert in a snap fit engagement with the base [0026]-[0027]) via rotation of the instrument guide insert relative to the instrument guide base (“retainer 8 is pivoted into a snap fit engagement with the needle guide 6 as shown in FIG. 7” [0026]), wherein two of the different configurations comprise: 
an engagement configuration (figs. 1 and 8, elements 6 and 8); and 

wherein in the engagement configuration (figs. 1 and 8, elements 6 and 8), the surfaces of the instrument guide insert (figs. 1 and 8, element 8) and the instrument guide base (figs. 1 and 8, element 6) form an instrument channel (figs. 1 and 8, needle channel 28) through the instrument guide (as seen in figs. 1 and 8, the needle channel 28 goes through the instrument guide (6 and 8) with the groove 20 in surface of base 6 and groove 26 in surface of insert 6 form the channel as described in [0025]), the instrument channel defining an insertion vector along which an insertable portion of an instrument is configured to be removably inserted into an object (vector is formed by needle channel 28, and the vector is the direction that the needle 5 is inserted [0022], [0024], [0025]); 
wherein in the disengagement configuration (fig. 7, elements 6 and 8), the surfaces of the instrument guide insert (fig. 7, element 8) and the instrument guide base (fig. 7, element 6) form a cavity to an outer surface of the instrument guide (as seen in fig. 7, there is a cavity to the outer surface of the instrument guide (elements 6 and 8)), configured to facilitate movement of the instrument in a direction perpendicular to the cylindrical axis of the instrument (“After the retainer 8 has been released, the needle 5 may be easily removed due to the relatively open nature of the v-shaped groove 20” [0026]); 
wherein the instrument channel (figs. 1 and 8, needle channel 28) is configured for instrument insertion and retention (“needle (not shown) is held in a needle channel 28” [0022] and [0024]-[0026] describe the configuration of the needle channel formed by the grooves 20 and 26 to retain and insert the needle 5); and 
wherein the instrument guide is free of tracking components of the tracking system (elements 6 and 8 do not have tracking elements [0022]).  

However, Arai, also in the field of ultrasound needle guidance, does teach a tracking system (locating system 28, fig. 1 [0055]) comprising tracking components (“locating system 28 is formed by the magnetic sensor 22, the magnetic field generator 24, and the position calculator 26” [0055]); wherein the instrument guide (puncture adapter 16, fig. 1 [0054]) comprises: a spatial characteristic element (“puncture adapter 16 may include a sensor” [0054]); wherein in the disengagement configuration allows for removal of the instrument guide from the instrument inserted therethrough and into the object (“It is preferable that after completion of the first insertion, the first puncture needle is released from the puncture adapter” [0020]); wherein tracking system (locating system 28, fig. 1 [0055] which is “formed by the magnetic sensor 22, the magnetic field generator 24, and the position calculator 26” [0055])  is configured to track at least one spatial characteristic of the insertion vector of the instrument guide (“prospective insertion path calculator 54 is a module which calculates an insertion path 20 of the puncture needle 18 which is to be guided by the puncture adapter 16 (in other words, the prospective insertion path) based on the position information output from the position calculator 26” [0068], wherein “position calculator 26 calculates the position information indicating the position and the orientation of the probe 10 based on output signals from the magnetic sensor 22” [0055]); and wherein the instrument guide (puncture adapter 16, fig. 1 [0054]) is free of tracking components of the tracking system (tracking system 28 is formed by the magnetic sensor 22, the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a spatial characteristic element and a tracking system in order to ensure that the needle or other instrument will be inserted into the target region [0054].
Modified Stevens does not disclose an interfacing bracket.
However, Bunce, also in the field of ultrasound needle guidance, does teach an interfacing bracket (figs. 1A-1B, element 110; [0024] and “medical device guide bracket” that contains an RFID tag [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an interfacing bracket in order to provide feedback with respect to the proper placement of medical device guide bracket 110.

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of reference for claim 5 is Stevens et al. (US 2006/0129046) (hereinafter “Stevens”) in view of Arai et al. (US 2017/0196535) (hereinafter “Arai”) and Sonek 
The closest prior art of reference for claim 6 is Stevens et al. (US 2006/0129046) (hereinafter “Stevens”) in view of Arai et al. (US 2017/0196535) (hereinafter “Arai”) and Kosaku (US 2005/0059891). However, the art of record does teach or reasonably suggest the instrument guidance device of claim 21 (which incorporates the device of claim 2 and claim 23) further having a deforming element insertable into a second opening of the openings of the instrument guide mount from an exterior surface of the instrument guide mount such that when the deforming element is tightened, it deforms the instrument guide mount and reduces the size of a cutout in the instrument guide mount within which at least one protrusion of the one or more protrusions of the instrument guide base rotates to lock and/or induce friction on adjustment of the instrument guide base.

Response to Arguments
Applicant sets forth on p. 13-14 of the remarks that none of Stevens et al., Arai et al., Bunce et al., or RFID NPL alone or in combination teach or suggest the new independent claims 23 and 29. This has been fully considered and found not persuasive as discussed in further detail below. Independent claim 23 is presently rejected by Stevens et al. in view of Arai et al. and claim 29 is rejected by Stevens et al. in view of Arai et al. and Bunce et al.

Applicant then sets forth on p. 15-16 of the remarks that the combination of cited art does not disclose the portions of claim 23 that were highlighted in the remarks which included: the instrument guide is configured to be removable from the instrument while the insertable portion of the instrument is in the object, wherein the instrument guide is free of tracking components of the tracking system. This has been fully considered and found not persuasive. First, Arai et al., a cited secondary art reference, does teach the instrument guide is configured to be removable from the instrument while the insertable portion of the instrument is in the object, wherein the instrument guide corresponds to puncture adapter 16 of fig. 1 and described in paragraph [0054] and is it recited in paragraph [0020] that “after completion of the first insertion, the first puncture needle is released from the puncture adapter” wherein the insertion is into a living body [0052]. Second, Stevens, a cited primary art reference, discloses the instrument guide is free of tracking components of the tracking system (elements 6 and 8 do not have tracking elements [0022]). Further, Arai et al. teaches in a configuration with a tracking system (locating system 28 comprised of the magnetic sensor 22, the magnetic field generator 24, and the position calculator 26 [0055]), the instrument guide (puncture adapter 16, fig. 1 [0054]) is free of tracking components of the tracking system (as seen in fig. 1 and described in [0055], the tracking components 22, 24, and 26 are not on the instrument guide).
Applicant sets forth on p. 16-17 of the remarks arguments against references Stevens et al., Arai et al., Bunce et al., Kosaku, Lee, and Sonek individually. Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The limitations believed by Applicant to not be taught by the references individually include:
A mechanism for releasing a needle from a needle guide after it was inserted in a body, recited in claims 23 and 29. This has been fully considered and found not persuasive as it is taught by Stevens et al. as modified by Arai et al. (see Arai et al. paragraphs [0020] and [0054]) in claim 23 and Stevens et al. as modified by Arai et al. (see Arai et al. paragraphs [0020] and [0054]) and Bunce et al. in claim 29.
A rotating motion of the instrument guide insert within a well having a cylindrical axis in the instrument guide base. This has been fully considered and found not persuasive. First, this limitation is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, claim 29 recites “the surfaces of the instrument guide insert and the instrument guide base form a cavity to an outer surface of the instrument guide, configured to facilitate movement of the instrument in a direction perpendicular to the cylindrical axis of the instrument”, so the instrument itself is being rotated, not the instrument guide insert as argued. The claimed limitation is taught by Stevens et al. (see paragraph [0026] regarding removable of the needle due to the open nature of the groove) as modified by Arai et al. and Bunce et al.
A first spatial characteristic sensor of a tracking system housed within an interfacing bracket that tracks spatial/positional characteristics of the instrument guide. 
Transmission of the spatial/positional data collected and/or generated within the needle guide bracket, recited in claims 26 and 28 collectively. This has been fully considered and found not persuasive as it is taught by Stevens et al. in view of Arai et al., Bunce et al. (Bunce et al. teaches interfacing bracket 110, figs. 1A-1B [0024] and [0037], which has an RFID tag [0037] which functions as spatial characteristic sensor [0037]), 
Presentation of the positional data to the user. This has been fully considered and found not persuasive. This limitation is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
A rotatable multi-faceted insert wherein rotation of the insert results in alignment of its different cases with a cutout in an instrument guide base, which is believed to correspond to the recitation in claim 29 of “surfaces of the instrument guide insert and the instrument guide base cooperate to form two or more different configurations via rotation of the instrument guide insert relative to the instrument guide base”. This has been fully considered and found not persuasive as it is taught by Stevens et al. in view of Arai et al. (see Arai surfaces of the instrument guide insert (fig. 1, element 8) and the instrument guide base (fig. 1, element 6) cooperate to form two or more different configurations (fig. 7 is the first configuration with the insert being pivoted into snap engagement with the base [0026]; fig. 8 is the second configuration with the insert in a snap fit engagement with the base [0026]-[0027]) via rotation of the instrument guide insert relative to the instrument guide base (“retainer 8 is pivoted into a snap fit engagement with the needle guide 6 as shown in FIG. 7” [0026]) and Bunce et al. 
Tracking positional information about the surgical tool inserted through the hollow tube, which is believed to correspond to the recitation in claim 24 of “tracking system is further configured to track at least one spatial characteristic of the instrument”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793